DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Group I in the reply filed on 09/19/2022 is acknowledged.
	Applicant asserts that the election reads on claims 1-6 and 17-20.
Status of Claims 
	The withdrawal of claims 7-16, and the addition of claims 17-20 in the response filed on 09/19/2022 are acknowledged.
Claims 1-20 remain pending in the application.
Claims 7-16 are withdrawn.
Claims 1-6 and 17-20 are examined.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/08/2021 and 09/29/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0249907 to Boulais in view of U.S. Publication No. 2013/0131445 to Zerfas et al. (hereinafter “Zerfas”).
	Regarding claim 1, Boulais discloses a distal head for an endoscope, the distal head including: 
	(a) a distal head housing defining a distal end surface of the distal head (Fig. 1-cap 20) and being formed from a light-permeable material that is permeable to light within a securing material curing spectrum ([0020]- the transparent distal cap 20 is made of a plastic material such as clear polycarbonate; see [0041]- Because the distal cap is made of a transparent plastic material, more light provided by the illumination components is able to reach the target tissue. Furthermore, because the distal tip is transparent, adhesive connections within the assembly can be cured by the application of curing energies, such as ultraviolet light, into the distal tip); 
	(b) a working channel tube receiving cavity defined within the distal head housing (Fig. 1-opening 28); 
	 (d) a camera receiving cavity defined within the distal head housing (Fig. 1-cylindrical bore 56); 
	(e) an image sensor-based camera assembly secured within the camera receiving cavity ([0025]- In the center of the image sensor insert 50 is a cylindrical bore 56 into which an image sensor objective lens assembly (not shown) is fitted) with a second light-cured securing material cured in response to light within the securing material curing spectrum ([0026]- the image sensor objective lens assembly is formed in a lens barrel that secures the lenses and other components together as a group. The barrel is adhesively or otherwise secured in the cylindrical bore 56; [0041]- adhesive connections within the assembly can be cured by the application of curing energies, such as ultraviolet light, into the distal tip); 
	(f) an illumination light spread lens integrally formed in the distal head housing from the light-permeable material (Fig. 1-windows 24a and 24b; [0020]- lenses could be molded into the distal cap to change the pattern of illumination light distribution if desired); 
	(g) an illumination light conduit receiving cavity defined within the distal head housing (Fig. 1-image sensor insert 50); and 
	(h) an illumination light conduit secured within the illumination light conduit receiving cavity ([0045]- the illumination sources may comprise …fiber optic light guides to deliver light produced from an external source).
	Boulais fails to expressly teach
	(c) a working channel tube secured within the working channel tube receiving cavity with a first light-cured securing material cured in response to light within the securing material curing spectrum;
	(h) an illumination light conduit secured within the illumination light conduit receiving cavity with a third light-cured securing material cured in response to light within the securing material curing spectrum.
	However, Zerfas teaches of a distal head for an endoscope (Zerfas: Fig. 2-rigid tip 202) including:
	(c) a working channel tube secured within the working channel tube receiving cavity (Zerfas: Fig. 3A-working channels 302c; [0042]- tube 102 may include illumination channels 302a, visualization channel 302b, working channels 302c, and return channel 302 (collectively referred to as channels 302). It should be understood that channels 302 may be similar to channels 110) with a first light-cured securing material cured in response to light within the securing material curing spectrum (Zerfas: [0060]- channels 302 may be coupled to metallic tip 202, shown in FIG. 2, of tube 102 using known securing mechanisms. In one embodiment, UV-cured material or resin, e.g., may be deposited along the inner surface of channel 302 within tube 102 to secure tip 202 therein);
	(h) an illumination light conduit secured within the illumination light conduit receiving cavity (Zerfas: Fig. 3A-working channels 302c; [0042]- tube 102 may include illumination channels 302a, visualization channel 302b, working channels 302c, and return channel 302 (collectively referred to as channels 302). It should be understood that channels 302 may be similar to channels 110) with a third light-cured securing material cured in response to light within the securing material curing spectrum (Zerfas: [0060]- channels 302 may be coupled to metallic tip 202, shown in FIG. 2, of tube 102 using known securing mechanisms. In one embodiment, UV-cured material or resin, e.g., may be deposited along the inner surface of channel 302 within tube 102 to secure tip 202 therein).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boulais to include a working channel tube and a third light -cured securing material, as taught by Zerfas. It would have been advantageous to make the combination for the result of securing the working channel tube and conduit within the distal tip ([0060] of Zerfas).
	Regarding claim 2, Boulais in view of Zerfas teaches the distal head of claim 1, and Boulais further discloses wherein:
(a) the light-permeable material is also permeable to light within a spectrum that includes an operating light spectrum for the image sensor-based camera assembly and the illumination light conduit (Boulais: [0020]-the transparent distal cap 20 is made of a plastic material such as clear polycarbonate…The cap 20 has a distal face 22 having a number of features molded therein. The distal face 22 includes a pair of windows 24a and 24b that allow illumination from an illumination source, such as LEDs positioned behind the windows, to reach the tissue to be imaged by the endoscope); and 
(b) the illumination light spread lens (Boulais: Fig. 1-windows 24a and 24b) has an inner face operatively aligned with an illumination light output (Boulais: [0020]- The distal face 22 includes a pair of windows 24a and 24b that allow illumination from an illumination source, such as LEDs positioned behind the windows, to reach the tissue to be imaged by the endoscope) of the illumination light conduit (Boulais: [0045]- the illumination sources may comprise …fiber optic light guides to deliver light produced from an external source).
	Regarding claim 20, Boulais in view of Zerfas teaches the distal head of claim 1, and Boulais further discloses comprising a plurality of illumination light spread lenses integrally formed in the distal head housing from the light-permeable material (Boulais: [0020]- lenses could be molded into the distal cap to change the pattern of illumination light distribution if desired), each illumination light spread lens having a corresponding illumination light conduit receiving cavity (Boulais:Fig. 1-image sensor insert 50) and illumination light conduit secured within its respective illumination light conduit receiving cavity (Boulais: [0045]- the illumination sources may comprise …fiber optic light guides to deliver light produced from an external source).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0249907 to Boulais in view of U.S. Publication No. 2013/0131445 to Zerfas and further in view of U.S. Publication No. 2016/0287063 to Ramanujam et al. (hereinafter “Ramanujam”).
	Regarding claim 3, Boulais in view of Zerfas teaches the distal head of claim 2, but Boulais in view of Zerfas fails to expressly teach wherein the operating light spectrum for the image sensor-based camera assembly and the illumination light conduit is the visible light spectrum.
	However, Ramanujam teaches of a distal head for an endoscope (Ramanujam: Fig 1 - distal end 108) wherein the operating light spectrum for the image sensor-based camera assembly and the illumination light conduit is the visible light spectrum (Ramanujam: [0071]- In an example, the light emitters 116 may be LEDs, and the image capture device 118 may be CMOS sensor…A spectra of visible light may be used).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boulais in view of Zerfas so that the operating light spectrum is the visible light spectrum, as taught by Ramanujam. It would have been advantageous to make the combination as a strategy for implementation of rapid surveillance of pre-cancers and cancers in a screening population in resource-limited settings ([0084] of Ramanujam).
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0249907 to Boulais in view of U.S. Publication No. 2013/0131445 to Zerfas and further in view of U.S. Publication No. 2007/0046778 to Ishihara et al. (hereinafter “Ishihara”).
	Regarding claim 4, Boulais in view of Zerfas teaches the distal head of claim 2, but Boulais in view of Zerfas fails to expressly teach wherein the illumination light spread lens is a plano- concave lens having a concave side comprising the inner face of the illumination light spread lens.
	However, Ishihara teaches of a distal head for an endoscope (Ishihara: Fig. 1 - distal portion 6a) wherein the illumination light spread lens (Ishihara: Fig. 1- illumination lens 15a and 15b) is a plano- concave lens having a concave side comprising the inner face of the illumination light spread lens (Ishihara: [0101]- illumination lenses (plano-concave lenses) 15a and 15b are installed respectively to serve as the illumination optical system).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boulais in view of Zerfas so that the illumination light spread lens is a plano- concave lens having a concave side comprising the inner face of the illumination light spread lens, as taught by Ishihara. It would have been advantageous to make the combination for the purpose of irradiating the illumination light onto the subject ([0101] of Ishihara).
	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0249907 to Boulais in view of U.S. Publication No. 2013/0131445 to Zerfas and further in view of U.S. Publication No. 2013/0131447 to Benning et al. (hereinafter “Benning”).
	Regarding claim 5, Boulais in view of Zerfas teaches the distal head of claim 2, but Boulais in view of Zerfas fails to expressly teach wherein the illumination light conduit comprises a plastic optical fiber.
	However, Benning teaches of a distal head of an endoscope (Benning: Fig. 2-distal end 28) wherein the illumination light conduit comprises a plastic optical fiber (Benning: [0037]- lighting device 22 and/or illumination device 23 may comprise (glass or plastic) fiber optic cables, which extend from distal end 28 of elongate member-to proximal end 26 of elongate member 24).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boulais in view of Zerfas so that the illumination light conduit comprises a plastic optical fiber, as taught by Benning. It would have been advantageous to make the combination for the purpose of providing down field illumination ([0007] of Benning).
	Regarding claim 17, Boulais in view of Zerfas teaches the distal head of claim 1, but Boulais in view of Zerfas fails to expressly teach wherein the illumination light conduit comprises a plastic optical fiber.
	However, Benning teaches of a distal head of an endoscope (Benning: Fig. 2-distal end 28) wherein the illumination light conduit comprises a plastic optical fiber (Benning: [0037]- lighting device 22 and/or illumination device 23 may comprise (glass or plastic) fiber optic cables, which extend from distal end 28 of elongate member-to proximal end 26 of elongate member 24).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boulais in view of Zerfas so that the illumination light conduit comprises a plastic optical fiber, as taught by Benning. It would have been advantageous to make the combination for the purpose of providing down field illumination ([0007] of Benning).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0249907 to Boulais in view of U.S. Publication No. 2013/0131445 to Zerfas and further in view of U.S. Publication No. 2005/0043589 to Pruitt. 
	Regarding claim 6, Boulais in view of Zerfas teaches the distal head of claim 1, and Boulais further discloses a first light-cured securing material comprises UV-cured material (Boulais: [0041]- because the distal tip is transparent, adhesive connections within the assembly can be cured by the application of curing energies, such as ultraviolet light, into the distal tip).
	Boulais in view of Zerfas fails to expressly teach wherein the first, second, and third light-cured securing material comprises UV-cured epoxy.
	However, Zerfras further teaches wherein the second and third light-cured securing material comprises UV-cured material (Zerfras: [0060]- channels 302 may be coupled to metallic tip 202, shown in FIG. 2, of tube 102 using known securing mechanisms. In one embodiment, UV-cured material or resin, e.g., may be deposited along the inner surface of channel 302 within tube 102 to secure tip 202 therein).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boulais in view of Zerfas to include second and third light -cured securing material comprising UV-cured material, as taught by Zerfas. It would have been advantageous to make the combination for the result of securing the tube and conduit within the distal tip ([0060] of Zerfas).
	Boulais in view of Zerfas fails to expressly teach wherein the light-cured securing material comprises UV-cured epoxy.
Hwo	However, Pruitt teaches of a distal head of an endoscope (Pruitt: Fig. 3) including a light-cured securing material (Pruitt: Fig. 3- thin adhesive layer 80) that comprises UV cured-epoxy (Pruitt: [0025]- In one embodiment, this thin adhesive layer 80 can be made from a UV curable adhesive, for example a UV-curable epoxy adhesive).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first, second, and third light-curing material of Boulais in view of Zerfas to comprises UV-cured epoxy, as taught by Pruitt. It would have been advantageous to make the combination for the purpose of reducing manufacturing steps and their associated costs ([0025] of Pruitt).
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0249907 to Boulais in view of U.S. Publication No. 2013/0131445 to Zerfas and further in view of U.S. Publication No. 2016/0287063 to Ramanujam et al. (hereinafter “Ramanujam”) and U.S. Publication No. 2013/0131447 to Benning et al. (hereinafter “Benning”).
	Regarding claim 18, Boulais in view of Zerfas and Ramanujam teaches the distal head of claim 3, but Boulais in view of Zerfas and Ramanujam fails to expressly teach wherein the illumination light conduit comprises a plastic optical fiber.
	However, Benning teaches of a distal head of an endoscope (Benning: Fig. 2-distal end 28) wherein the illumination light conduit comprises a plastic optical fiber (Benning: [0037]- lighting device 22 and/or illumination device 23 may comprise (glass or plastic) fiber optic cables, which extend from distal end 28 of elongate member-to proximal end 26 of elongate member 24).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boulais in view of Zerfas and Ramanujam so that the illumination light conduit comprises a plastic optical fiber, as taught by Benning. It would have been advantageous to make the combination for the purpose of providing down field illumination ([0007] of Benning).
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0249907 to Boulais in view of U.S. Publication No. 2013/0131445 to Zerfas and further in view of U.S. Publication No. 2007/0046778 to Ishihara et al. (hereinafter “Ishihara”) and U.S. Publication No. 2013/0131447 to Benning et al. (hereinafter “Benning”).
	Regarding claim 19, Boulais in view of Zerfas and Ishihara teaches the distal head of claim 4, but Boulais in view of Zerfas and Ishihara fails to expressly teach wherein the illumination light conduit comprises a plastic optical fiber.
	However, Benning teaches of a distal head of an endoscope (Benning: Fig. 2-distal end 28) wherein the illumination light conduit comprises a plastic optical fiber (Benning: [0037]- lighting device 22 and/or illumination device 23 may comprise (glass or plastic) fiber optic cables, which extend from distal end 28 of elongate member-to proximal end 26 of elongate member 24).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boulais in view of Zerfas and Ishihara so that the illumination light conduit comprises a plastic optical fiber, as taught by Benning. It would have been advantageous to make the combination for the purpose of providing down field illumination ([0007] of Benning).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795